DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 41-55 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 41, none of the prior art fairly teaches or suggest a method of preparing a visual and infrared signature composition (VIS-IR powder) comprising: mixing a first metal composition and a binder composition to provide a first mixture, wherein the first metal composition comprises aluminum and tin; mixing a first solid comprising at least a portion of the first mixture with a second metal composition to provide a second mixture, wherein the second metal composition comprises pyrophoric iron; heating the second mixture to provide an intermetallic composition; adding the intermetallic composition to a leaching solution providing a solid portion and a leached portion that contains the aluminum; separating the solid portion from the leached portion; and drying the solid portion comprising the tin and pyrophoric iron to provide the VIS-IR powder. It is noted that the prior art teaches similar methods and materials (see Mutascio et al. US 20114/0308420). However, there is no suggestion or motivation to modify the prior art to use pyrophoric iron as the second metal composition, in combination with the other limitations of the claim. As such independent claim 41 is seen as novel and non-obvious over the prior art, and deemed allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734